Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT, dated as of October 25, 2018 (this
“Agreement”), is by and among OceanFirst Financial Corp., a Delaware corporation
(“Parent”), and the undersigned shareholder (the “Shareholder”) of the Company
(as defined below). Capitalized terms used herein and not defined shall have the
meanings specified in the Merger Agreement (as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, Capital
Bank of New Jersey, a New Jersey chartered commercial bank (the “Company”),
Parent and OceanFirst Bank, National Association, a national banking association
and a wholly-owned Subsidiary of Parent (the “Bank”), are entering into an
Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which, on the
terms and subject to the conditions set forth therein, (i) the Company will
merge with and into the Bank (the “Merger”), with the Bank as the surviving bank
in the Merger and a wholly-owned Subsidiary of Parent, and (ii) at the Effective
Time, the shares of common stock, par value $5.00 per share, of the Company
(“Company Common Stock”) issued and outstanding immediately prior to the
Effective Time (excluding the Canceled Shares and Dissenting Shares) will,
without any further action on the part of the holder thereof, be automatically
converted into the right to receive the Merger Consideration;

WHEREAS, as of the date hereof, the Shareholder is the record and beneficial
owner of, has the sole right to dispose of, and has the sole right to vote the
number of shares of Company Common Stock set forth below the Shareholder’s
signature on the signature page hereto (such Company Common Stock, together with
any other capital stock of the Company acquired by the Shareholder after the
execution of this Agreement, whether acquired directly or indirectly, upon the
exercise of options, conversion of convertible securities or otherwise, and any
other securities issued by the Company that are entitled to vote on the approval
the Merger Agreement held or acquired by the Shareholder (whether acquired
heretofore or hereafter), being collectively referred to herein as the “Shares”;
provided that the term “Shares” shall not include any securities beneficially
owned by the Shareholder as a trustee or fiduciary);

WHEREAS, receiving the Requisite Company Vote is a condition to the consummation
of the transactions contemplated by the Merger Agreement; and

WHEREAS, as an inducement to Parent to enter into the Merger Agreement and incur
the obligations therein, Parent has required that the Shareholder enter into
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Agreement to Vote; Restrictions on Voting and Transfers.

(a) Agreement to Vote the Shares. The Shareholder hereby irrevocably and
unconditionally agrees that from the date hereof until the Expiration Time, at
any meeting (whether annual or special and each adjourned or postponed meeting)
of the Company’s shareholders, however called, the Shareholder will (i) appear
at such meeting or



--------------------------------------------------------------------------------

otherwise cause all of the Shares to be counted as present thereat for purposes
of establishing a quorum and (ii) vote or cause to be voted all of the Shares
(A) in favor of the approval of the Merger Agreement, the Merger and the other
transactions contemplated by the Merger Agreement, (B) against any Acquisition
Proposal, without regard to any recommendation to the shareholders of the
Company by the Board of Directors of the Company concerning such Acquisition
Proposal, and without regard to the terms of such Acquisition Proposal, or other
proposal made in opposition to or that is otherwise in competition or
inconsistent with the transactions contemplated by the Merger Agreement,
(C) against any agreement, amendment of any agreement or organizational document
(including the Company Certificate and the Company Bylaws), or any other action
that is intended or would reasonably be expected to prevent, impede, or
interfere with, delay, postpone or discourage the transactions contemplated by
the Merger Agreement or this Agreement and (D) against any action, agreement,
transaction or proposal that would reasonably be expected to result in a breach
of any representation, warranty, covenant, agreement or other obligation of the
Company in the Merger Agreement.

(b) Restrictions on Transfers. The Shareholder hereby agrees that, from the date
hereof until the earlier of the receipt of the Requisite Company Vote or the
Expiration Time, the Shareholder shall not, directly or indirectly, sell, offer
to sell, give, pledge, grant a security interest in, encumber, assign, grant any
option for the sale of or otherwise transfer or dispose of any Shares, or enter
into any agreement, arrangement or understanding to take any of the foregoing
actions (each, a “Transfer”) other than any Transfer (i) by will or operation of
Law as a result of the death of the Shareholder or (ii) by the Shareholder to
any of the Shareholder’s affiliates (as defined in the Merger Agreement)
(including trusts) and immediate family members for any bona fide estate and tax
planning purposes; provided that as a condition to any such Transfer under
clause (i) or clause (ii), such transferee shall execute a joinder to this
Agreement. Any Transfer in violation of this Section 1(b) shall be null and
void. The Shareholder further agrees that the Company and/or Parent may notify
the Company’s transfer agent that there is a stop transfer order with respect to
all of the Shares and that this Agreement places limits on the voting and
Transfer of the Shares.

(c) Transfer of Voting Rights. The Shareholder hereby agrees that the
Shareholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement or
arrangement in contravention of the obligations of the Shareholder under this
Agreement with respect to any of the Shares.

(d) Acquired Shares. Any Shares or other voting securities of the Company with
respect to which beneficial ownership is acquired by the Shareholder or any of
the Shareholder’s affiliates, including, without limitation, by purchase, as a
result of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such Shares or upon exercise or
conversion of any securities of the Company, if any, after the execution hereof
(in each case, a “Share Acquisition”) shall automatically become subject to the
terms of this Agreement and shall become “Shares” for all purposes hereof. If
any affiliate of the Shareholder acquires Shares by way of a Share Acquisition,
the Shareholder shall cause such affiliate to comply with the terms of this
Agreement applicable to a “Shareholder” of the Company.

 

2



--------------------------------------------------------------------------------

(e) No Inconsistent Agreements. The Shareholder hereby agrees that the
Shareholder shall not enter into any agreement, contract, arrangement or
understanding with any person (as defined in the Merger Agreement) prior to the
termination of this Agreement in accordance with its terms that is in any way
inconsistent with any of the terms of this Agreement.

Section 2. Waiver of Dissenter’s Rights. The Shareholder hereby waives any
appraisal or dissenter’s rights that the Shareholder may have under applicable
Law with respect to the Merger.

Section 3. Representations, Warranties and Support Covenants of the Shareholder.

(a) Representations and Warranties. The Shareholder represents and warrants to
Parent as follows:

(i) Power and Authority; Consents. The Shareholder has the capacity to execute
and deliver this Agreement. No filing with, and no permit, authorization,
consent or approval of, any Governmental Entity is necessary on the part of the
Shareholder for the execution, delivery and performance of this Agreement by the
Shareholder or the consummation by the Shareholder of the transactions
contemplated hereby.

(ii) Due Authorization. This Agreement has been duly executed and delivered by
the Shareholder and the execution, delivery and performance of this Agreement by
the Shareholder and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of the
Shareholder.

(iii) Binding Agreement. Assuming the due authorization, execution and delivery
of this Agreement by Parent, this Agreement constitutes the valid and binding
agreement of the Shareholder, enforceable against the Shareholder in accordance
with its terms (except in all cases as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies).

(iv) Non-Contravention. The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of the
Shareholder’s obligations hereunder and the consummation by the Shareholder of
the transactions contemplated hereby will not, violate or conflict with, or
constitute a default under, any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which the
Shareholder is a party or by which the Shareholder or the Shareholder’s property
or assets is bound, or any Law to which the Shareholder or the Shareholder’s
property or assets is subject. Except for this Agreement, the Shareholder is
not, and no affiliate of the Shareholder is, a party to any voting agreement,
voting trust or any other contract, agreement, arrangement or understanding with
respect to the voting, transfer or ownership of any Shares. The Shareholder has
not appointed or granted a proxy or power of attorney to any person with respect
to any Shares.

 

3



--------------------------------------------------------------------------------

(v) Ownership of Shares. Except for restrictions in favor of Parent pursuant to
this Agreement and transfer restrictions of general applicability as may be
provided under the Securities Act of 1933, as amended, and the “blue sky” laws
of the various States of the United States, the Shareholder owns, beneficially
and of record, all of the Shares free and clear of any proxy, voting
restriction, adverse claim, security interest, or other Lien, and has sole
voting power and sole power of disposition with respect to the Shares with no
restrictions on the Shareholder’s rights of voting or disposition pertaining
thereto, and no person other than the Shareholder has any right to direct or
approve the voting or disposition of any of the Shares. As of the date hereof,
the number of the Shares set forth below the Shareholder’s signature on the
signature page hereto is true, complete and correct. The Shareholder has
possession of an outstanding certificate or outstanding certificates
representing all of the Shares (other than Shares held in book-entry form) and
such certificate or certificates does not or do not contain any legend or
restriction inconsistent with the terms of this Agreement, the Merger Agreement
or the transactions contemplated hereby and thereby.

(vi) Legal Actions. There is no action, suit, investigation, complaint or other
proceeding pending against the Shareholder or, to the knowledge of the
Shareholder, any other person or, to the knowledge of the Shareholder,
threatened against the Shareholder or any other person that restricts, prohibits
or would delay (or, if successful, would reasonably be expected to restrict,
prohibit or delay) the exercise by Parent of its rights under this Agreement or
the performance by any party of its obligations under this Agreement.

(vii) Shareholder Claims. There exists no outstanding claim by or on behalf of
the Shareholder against the Company or any of its Subsidiaries, and the
Shareholder is not aware of any claim that the Shareholder may have against the
Company or any of its Subsidiaries, in each case, arising out of, relating to or
in connection with any contract, agreement, arrangement or understanding to
which the Shareholder is a party.

(viii) Reliance. The Shareholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon the Shareholder’s execution,
delivery and performance of this Agreement and the representations and
warranties of the Shareholder contained herein.

(b) Support Covenants. From the date hereof until the Expiration Time, the
Shareholder, in his or her capacity as a shareholder of the Company, hereby:

(i) agrees not to take any action that would (x) make any representation or
warranty of the Shareholder contained herein untrue or incorrect or (y) have the
effect of preventing, impeding, or, in any material respect, delaying,
interfering with or adversely affecting the performance by the Shareholder of
the Shareholder’s obligations under this Agreement or the exercise by Parent of
its rights under this Agreement;

(ii) agrees to promptly notify Parent of the number of Shares, if any, acquired
in any Share Acquisition by the Shareholder after the execution hereof; and

(iii) authorizes Parent and the Company to publish and disclose in any
announcement or disclosure required by applicable Law or any periodic report or
proxy or registration statement filed in connection with the transactions
contemplated by the Merger Agreement the Shareholder’s identity and ownership of
the Shares and the nature of the Shareholder’s obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

Section 4. Further Assurances. From time to time, at the request of Parent and
without further consideration, the Shareholder shall promptly execute and
deliver such additional documents and take all such further action as may be
necessary to consummate and make effective the transactions contemplated by this
Agreement.

Section 5. Termination. This Agreement will terminate upon the earlier of
(a) the Effective Time and (b) the date of termination of the Merger Agreement
in accordance with its terms (the “Expiration Time”); provided that this
Section 5 and Section 6 shall survive the Expiration Time indefinitely;
provided, further that no such termination or expiration shall relieve any party
hereto from any liability for fraud or any breach of this Agreement occurring
prior to such termination.

Section 6. Miscellaneous.

(a) Expenses. All fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs and expenses.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied or emailed (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(i) If to Parent, to:

OceanFirst Financial Corp.

110 West Front Street

Red Bank, New Jersey 07701

Attention: Christopher D. Maher

Facsimile: (732) 349-5070

Email: cmaher@oceanfirst.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David Ingles

Facsimile: (917) 777-2697

Email: David.Ingles@skadden.com

 

5



--------------------------------------------------------------------------------

(ii) If to the Shareholder, to the address of the Shareholder set forth below
under the Shareholder’s signature on the signature page hereto.

(c) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.

(d) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party hereto, except Parent may, without the consent of the
Shareholder, assign any of its rights and delegate any of its obligations under
this Agreement to any affiliate of Parent. Any purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns.

(e) Third Party Beneficiaries. This Agreement is not intended to, and does not,
confer upon any person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

(f) No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.

(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof.

(h) Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

(i) Specific Performance; Remedies Cumulative. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed by the Shareholder in accordance with the terms hereof and,
accordingly, that Parent shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof, in addition to any other remedy to which Parent
may be entitled at law or in equity. The Shareholder hereby further waives
(i) any defense in any action for specific performance that a remedy at law
would be adequate and (ii) any requirement under any law to post security or a
bond as a prerequisite to obtaining equitable relief.

 

6



--------------------------------------------------------------------------------

(j) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by the other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(k) Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to any applicable conflicts of law principles.

(l) Submission to Jurisdiction. Each party hereto agrees that it will bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in any federal or
state court sitting in the State of New Jersey (the “Chosen Courts”), and,
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or proceeding will be effective if notice is given in
accordance with Section 6(b).

(m) Waiver of Jury Trial. EACH PARTY HERETO INTENTIONALLY, KNOWINGLY AND
VOLUNTARILY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AT THE TIME OF INSTITUTION OF THE
APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6(m).

 

7



--------------------------------------------------------------------------------

(n) Drafting and Representation. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event that an ambiguity
or a question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

(o) Name, Captions, Gender. Section headings of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms.

(p) Counterparts. This Agreement may be executed by facsimile or other
electronic means and in any number of counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

OCEANFIRST FINANCIAL CORP. By:      

Name:

Title:

 

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDER:       [●] Number of shares of Company Common Stock:     Address:  
     

 

[Signature Page to Voting and Support Agreement]